Motion Granted; Vacated and Remanded and Memorandum Opinion filed
June 11, 2015.




                                        In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00150-CV

        THE HARRIS COUNTY APPRAISAL DISTRICT, Appellant
                                         V.

 CLEAR LAKE OFFICE PARTNERS, LLC AND METRO CLEAR LAKE
             OFFICE PARTNERS, LLC, Appellees

                   On Appeal from the 127th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-53295

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed January 22, 2015. On May 21,
2015, the parties filed an agreed motion to reinstate the appeal and remand this
case to the trial court for entry of an agreed final judgment. See Tex. R. App. P.
42.1(a)(2)(B). The motion is granted.
      Accordingly, we order the trial court’s judgment vacated and set aside
without regard to the merits and remand the case to the trial court for rendition of
judgment in accordance with the parties’ agreement.



                                     PER CURIAM




Panel consists of Chief Justice Frost and Justices Jamison and Busby.




                                         2